Title: To George Washington from Henry Knox, 13 June 1786
From: Knox, Henry
To: Washington, George



My dear Sir
New York 13 June 1786.

I have received your esteemed favor of the 1st instant, covering the copy of a letter from Mr Jefferson.
The Marquis de la Fayette also wrote to me concerning the affair of the eagles. The enclosed papers will fully inform you on the subject.
I have not the papers of the general society, they being with General Williams, therefore I cannot speak on the subject so accurately as I could wish. But I have communicated with Major LEnfant who is here, and the following is I beleive very nearly a true state of the case.
Major LEnfant conceived that the spirit of his instructions, directed that the order of the society should be presented to the french officers who were comprehended therein. Accordingly he did present to forty two Gentlemen of the french army, the Eagle, at the expence, and in the name of the American society. This measure was approved at the general meeting held in Philadelphia May 1784. Some advances of money were made to Major LEnfant, in 1783 previous to his departure for France, in order to enable him to procure the plate for the diploma dies &c. A committee of the general meeting examined Major LEnfants account, and reported a balance due to him of six hundred

and thirty dollars, which report was accepted. The money is still due, and is all that is due from the Society of the Cincinnati, as a society.
But Major LEnfant with a view to serve the american officers, and at the instances of some of them, brought over to America upwards of an hundred eagles, more than were subscribed for. I mean those for which you, myself and others gave him the money amounting to about forty. These eagles, together with those presented to the french officers, he obtained on ⟨illegible⟩ credit of six months. On his arrival in America he found that either the finances of the officers did not permit them to take the order, or an opinion that they were charged at too high a rate. Having bought them unconditionally he was in danger of having them remain on his hands, an event little short of ruin to him. He therefore was constrained to send them to different parts of the United States, and he did place most of them in the hands of officers in some of the States. Some yet remain unsold. In the State of South Carolina upwards of forty were furnished, and the Gentlemen paid the money into the hands of Major LEnfants Agent, but by some malarrangement LEnfant has not received it—His letter to the Marquis de lay Fayette expresses his situation fully—It appears to me that his wish to serve the American officers has involved him in his present embarrasments.
I confess I feel much concerned for him, and that my feelings are also strongly excited on account of the reputation of ourselves. For although as a society we are responsible only in a degree, yet some individuals who belong to the society have by their neglect in some instances, and non-payment in others, reduced not only Major LEnfant, but the whole society to a situation rather disagreable, as by an indelicate imputation the whole may suffer for the conduct of a part.
Although I have not the shadow of a fund for the purpose, I have offered to Major LEnfant, to pay the sum due from the general society. I should depend on Subscribtions to replace it to me. But he says that having entered into a contract with Mr Francastle the artist for the payment of the interest, and having made arrangements for that purpose, that he had much rather that the whole should rest as it is, untill the next general meeting to be held in May 1787. That he finds his fame committed, and

being conscious of having acted from pure motives, he wishes to have an examination into the affair, and if he has acted right, that he may have the sense of the Society expressed thereon—He says that he shall write to the M. Fayette by the packet which will sail tomorrow, which will explain fully the matter. I shall also write to the Marquis, and inform him that the sum of 630 dollars still remain due to Major LEnfant—That I have offered to pay it to him, on behalf of the Society, but that he declines it for the reasons before given—But that if in the opinion of the Marquis the Society is in any degree likely to be injured by the arrangements Mr LEnfant has made, then to request he will pay the said 630 dollars to Mr Francastle, and that I will immediately on advice thereof replace the money to the Marquis.
I do not see what other measure can be taken at present. But if you should be of a different opinion, and will have the goodness to communicate it to me I shall be happy to conform to it.
I am persuaded, that Major LEnfant has ⟨conducted prudently⟩ here on the subject—although he may have incurred the expence of his residence here, on this very account, and perhaps have been obliged to appropriate the small sums of money he may from time to time received for the eagles for that purpose; yet he has not mentioned the circumstance, at least, I have not heard that he has. So much for Major LEnfant.
I blush my dear Sir, that I have been so remiss in writing to you. But I beg you to be persuaded that an apprehension of obliging you to answer me when it might but ill comport with your hea[l]th or convenience has been the principal cause of my omission I love and respect you, and the sentiment is deeply engraven on my heart—A line from you now and then, at your leisure will always afford me great happiness. I shall very shortly take the liberty to write you on our unsettled situation as a nation.
Mrs Knox Unites with me in presenting our affectionate respects to Mrs Washington—And I am very dear Sir Your ever affectionate friend and humble Servant

H. Knox

